DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed June 4th, 2022 has been entered. Claims 1-4, 7 and 10 have been amended. Claims 13-15, 19-21, 27, 34, 36-37, 44-45 and 47-48 have been canceled. Claims 8, 9 and 52-53 have been added. Claims 1-4, 7-10 and 52-53 remain pending. Applicant’s amendments to the claims and specification overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed December 6th, 2022.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al. (WO 0044508).
Regarding claim 1, Schmidt et al. (WO 0044508) teaches a method for recycling a product with a lifecycle, at any time during the lifecycle of the product (Page 3 lines 12-21), the method comprising the steps of: 
creating a trained database of digital images of marked products (Page 7 lines 12-17) by manufacturers (Page 6 lines 1-2, 25-29); 
applying a unique machine readable code (Page 6 lines 1-7) having a code shape (Page 6 lines 22-24) and a code color (Page 5 lines 22-25) to at least a portion of the product or packaging of the product (Page 6 lines 8-14, 22-24); 
reading and validating the code applied to the product (Page 7 lines 9-12; Page 3 lines 22-26); 
dispatching the product for use (Page 9 lines 11-14); 
recovering the product with the code or the product with a remnant of the code (Page 7 lines 2-3); and 
capturing an image of the code or the product with the code or the code shape or code color of the product with said remnant of the code (Page 7 lines 15-25) so as to determine a captured image (Page 7 lines 22-25);
matching said captured image with at least one digital image of said trained database so as to determine a matched image (Page 7 line 28-Page 8 line 2); 
retrieving the product with the code by any corresponding manufacturer identified by said matched image determined by the code of the product (Page 8 lines 1-7); and
retrieving the product with said remnant of the code by any corresponding manufacturer identified (Page 6 lines 6-7, 25-28) by said matched image determined by the code shape or the code color (Page 8 lines 3-7). 
Regarding claim 3, Schmidt et al. (WO 0044508) teaches a method for recycling a product with a lifecycle wherein the step of retrieving the product with the code (Page 8 lines 1-7) comprises the step of: 
separating the product with the code from a mixed feedstock (Page 7 lines 2-3) so as to recycle the product according to a detected fluorescing code shape or code color (Page 8 lines 12-16). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (WO 0044508).
Regarding claim 2, Schmidt et al. (WO 0044508) teaches a method for recycling a product with a lifecycle wherein the step of matching said captured image comprises the steps of: 
correlating the code, the code shape or the code color as recovered data with an identified manufacturer of said manufacturers in said trained database (Page 7 line 30-Page 8 line 2), the method further comprising the step of: 
securely storing said recovered data and said identified manufacturer in a remote database or cloud-based portal with data of the product (Page 4 lines 2-4). 
Schmidt et al. lacks explicitly teaching securely storing said recovered data with at least one of a group consisting of: timestamp, tracking information, and metadata of the product. Schmidt et al. states that the sorting device may be any device responsive to the detector and recognition device and suitable for removing products from a stream of products, and may incorporate mechanical paddles, hydraulic jets, or air jets (Page 8 lines 10-14). It is well known that sorting devices of this type rely on timing information, tracking information, and metadata of a product in order to accurately perform a sortation of products. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify  Schmidt et al. (WO 0044508) to securely store recovered data with at least one of a group consisting of: timestamp, tracking information, and metadata of the product in order to accurately perform a physical sortation process. 
Regarding claim 4, Schmidt et al. (WO 0044508) teaches a method for recycling a product with a lifecycle wherein the machine readable code is comprised of at least one of a group consisting of: a one dimensional barcode (Page 5 lines 22-25).
	Schmidt et al. lacks teaching a machine readable code comprised of at least one of a group consisting of: a two dimensional barcode, a three dimensional bar code, a one dimensional data matrix, a two dimensional data matrix, a three dimensional data matrix, a one dimensional quick response (QR) code, a two dimensional QR code and a three dimensional QR code. Schmidt et al. does state that the code “may be as simple or as complex as necessary to encode the desired information” (Page 5 lines 26-27). 
For recycling applications, it would have been an obvious matter of design choice to include a machine readable code comprised of at least one of a group consisting of: a two dimensional barcode, a three dimensional bar code, a one dimensional data matrix, a two dimensional data matrix, a three dimensional data matrix, a one dimensional quick response (QR) code, a two dimensional QR code and a three dimensional QR code, since applicant has not disclosed that any selected type of code solves any stated problem or is for any particular purpose other than encoding the desired information, and the invention would perform equally well with any of the code types. 
Regarding claim 7, Schmidt et al. (WO 0044508) teaches a method for recycling a product with a lifecycle wherein the code as recovered data is comprised of at least one of a group consisting of: production data (Page 6 lines 25-28). 
Schmidt et al. lacks teaching a code as recovered data comprised of at least one of a group consisting of: packaging recovery note (PRN), packaging export recovery note (PERN), and extended producer responsibility (EPR) compliance information. Schmidt et al. does state that the code “can be indicative of a wide range of information particular to the container and can incorporate any desired criteria useful in the recycling or reuse of the container” (Page 6 lines 1-2). For recycling applications, it would have been an obvious matter of design choice to include a code as recovered data comprised of at least one of a group consisting of: packaging recovery note, packaging export recovery note, and extended producer responsibility compliance information, as each of these would be common information particular to a product, and incorporate criteria useful in the recycling or reuse of the container. 
Regarding claim 10, Schmidt et al. (WO 0044508) teaches a method for recycling a product with a lifecycle wherein the machine readable code is fluorescent red or orange under UV excitation (Page 9 lines 2-3). 
Schmidt et al. lacks teaching a machine readable code comprised of a 2D data matrix. Schmidt et al. does state that the code “may be as simple or as complex as necessary to encode the desired information” (Page 5 lines 26-27). 
As stated previously, it would have been an obvious matter of design choice to include a machine readable code comprised of a 2D data matrix, since applicant has not disclosed that any selected type of code solves any stated problem or is for any particular purpose other than encoding the desired information, and the invention would perform equally well with any code type.
Claims 8-9 and 52-53  are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (WO 0044508) in view of Ripley (US 2017/0174440). 
Regarding claim 8, Schmidt et al. (WO 0044508) teaches a method for recycling a product with a lifecycle, at any time during the lifecycle of the product (Page 3 lines 12-21), the method comprising the steps of: 
creating a trained database of digital images of marked products (Page 7 lines 12-17) by manufacturers (Page 6 lines 1-2, 25-29); 
applying a unique machine readable code (Page 6 lines 1-7) having a code shape (Page 6 lines 22-24) and a code color (Page 5 lines 22-25) to at least a portion of the product or packaging of the product  (Page 6 lines 8-14, 22-24); 
reading and validating the code applied to the product (Page 7 lines 9-12; Page 3 lines 22-26); 
dispatching the product for use (Page 9 lines 11-14); 
recovering the product with a remnant of the code (Page 7 lines 2-3); 
capturing a first image of said remnant (Page 7 lines 15-25) so as to determine a first captured image (Page 7 lines 22-25). 
Schmidt et al. (WO 0044508) lacks teaching a method comprising determining said first captured image with said remnant fails to match any code in said trained database of digital images; capturing a second image of said remnant so as to determine a second captured image comprised of the code shape or code color; matching said second captured image with at least one digital image of said trained database according to the code shape or code color so as to determine a matched image; and retrieving the product with said remnant of the code by any corresponding manufacturer identified by said matched image, wherein said step of capturing said second image is at a different excitation wavelength than the step of capturing said first image. 
Ripley (US 2017/0174440) teaches a method for recycling a product with a lifecycle (Paragraph 0002 lines 1-4) comprising determining said first captured image (Paragraph 0044 lines 8-14) with said remnant fails to match any code (Paragraph 0046 lines 1-4) in said trained database of digital images (Paragraph 0048 lines 1-6); 
capturing a second image of said remnant so as to determine a second captured image (Paragraph 0046 lines 4-6) comprised of the code shape or code color (Paragraph 0047 lines 5-7); 
matching said second captured image with at least one digital image of said trained database according to the code shape or code color so as to determine a matched image (Paragraph 0048 lines 1-6); and 
retrieving the product with said remnant of the code by any corresponding manufacturer identified by said matched image (Paragraph 0050 lines 1-4, Paragraph 0093 lines 3-18). 
Ripley states that in cases where the first captured image fails to match any code, the second captured image may provide an additional opportunity to do so (Paragraph 0047 lines 1-4) with a different processing technique (Paragraph 0048 lines 1-6), therefore providing a more accurate identification process. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt et al. (WO 0044508) to include a method comprising the steps of determining that the first captured image fails to match any code, capturing a second image, matching the second image with at least one digital image of said trained database and retrieving the product by any corresponding manufacturer as taught by Ripley (US 2017/0174440) in order to provide a more accurate process of identifying a product for recycling. 
Had the modification been made to Schmidt et al. (WO 0044508) to capture a second image in the case that the first captured image fails to match any code as taught by Ripley (US 2017/0174440), it additionally would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that said step of capturing said second image may be done at a different excitation wavelength than the step of capturing said first image, in order to continue to provide optimal settings for identifying the markings (Page 7 lines 25-27). 
Regarding claim 9, Schmidt et al. (WO 0044508) teaches a method for recycling a product with a lifecycle wherein said remnant of the code being fluorescent red or orange under UV excitation (Page 9 lines 2-3).
Schmidt et al. lacks teaching a machine readable code comprised of a partial 2D data matrix. Schmidt et al. does state that the code “may be as simple or as complex as necessary to encode the desired information” (Page 5 lines 26-27). 
As stated previously, it would have been an obvious matter of design choice to include a machine readable code comprised of a partial 2D data matrix, since applicant has not disclosed that any selected type of code solves any stated problem or is for any particular purpose other than encoding the desired information, and the invention would perform equally well with any code type.
Regarding claim 52, Schmidt et al. (WO 0044508) teaches a method for recycling a product with a lifecycle, at any time during the lifecycle of the product (Page 3 lines 12-21), the method comprising the steps of: 
creating a trained database of digital images of marked products (Page 7 lines 12-17) by manufacturers (Page 6 lines 1-2, 25-29); 
applying a unique machine readable code  (Page 6 lines 1-7) having a code shape (Page 6 lines 22-24) and a code color (Page 5 lines 22-25) to at least a portion of the product or packaging of the product (Page 6 lines 8-14, 22-24); 
reading and validating the code applied to the product (Page 7 lines 9-12; Page 3 lines 22-26); 
dispatching the product for use (Page 9 lines 11-14); 
recovering the product with the code (Page 7 lines 2-3); 
capturing a first image of the code (Page 7 lines 15-25) so as to determine a first captured image (Page 7 lines 22-25); 
matching said first captured first image with at least one digital image of said trained database so as to determine a matched image (Page 7 line 28-Page 8 line 2); 
retrieving the product with the code by any corresponding manufacturer identified by said matched image determined by the code of the product (Page 8 lines 1-7)
repeating the step of dispatching the product for use (Page 2 lines 10-16); 
recovering the product with a remnant of the code after the step of repeating the step of dispatching (Page 3 lines 16-21); 
capturing a first image of said remnant (Page 7 lines 15-25) so as to determine a first captured remnant image (Page 7 lines 22-25); 
wherein said step of capturing an image is at an appropriate excitation wavelength (Page 7 lines 15-19).
Schmidt et al. lacks teaching a method comprising determining said first captured remnant image fails to match any code in said trained database of digital images; capturing a second image of said remnant so as to determine a second captured image comprised of the code shape or code color; matching said second captured image with at least one digital image of said trained database according to the code shape or code color so as to determine a matched image; and retrieving the product with said remnant of the code by any corresponding manufacturer identified by said matched image, wherein said step of capturing said second image is at a different excitation wavelength than the step of capturing said first image.
Ripley (US 2017/0174440) teaches a method for recycling a product with a lifecycle (Paragraph 0002 lines 1-4) comprising determining said first captured remnant image (Paragraph 0044 lines 8-14, Paragraph 0068 lines 5-7)  fails to match any code (Paragraph 0046 lines 1-4) in said trained database of digital images (Paragraph 0048 lines 1-6); 
capturing a second image of said remnant so as to determine a second captured image (Paragraph 0046 lines 4-6) comprised of the code shape or code color (Paragraph 0047 lines 5-7); 
matching said second captured image with at least one digital image of said trained database according to the code shape or code color so as to determine a matched image (Paragraph 0048 lines 1-6); and 
retrieving the product with said remnant of the code by any corresponding manufacturer identified by said matched image (Paragraph 0050 lines 1-4, Paragraph 0093 lines 3-18). Ripley states that in cases where the first captured image fails to match any code, the second captured image may provide an additional opportunity to do so (Paragraph 0047 lines 1-4) with a different processing technique (Paragraph 0048 lines 1-6), therefore providing a more accurate identification process. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt et al. (WO 0044508) to include a method comprising the steps of determining that the first captured image fails to match any code, capturing a second image, matching the second image with at least one digital image of said trained database and retrieving the product by any corresponding manufacturer as taught by Ripley (US 2017/0174440) in order to provide a more accurate process of identifying a product for recycling. 
Had the modification been made to Schmidt et al. (WO 0044508) to capture a second image in the case that the first captured image fails to match any code as taught by Ripley (US 2017/0174440), it additionally would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that said step of capturing said second image may be done at a different excitation wavelength than the step of capturing said first image, in order to continue to provide optimal settings for identifying the markings (Page 7 lines 25-27). 
Regarding claim 53, Schmidt et al. (WO 0044508) teaches a method for recycling a product with a lifecycle wherein said remnant of the code is comprised of a partial 2D data matrix being fluorescent red or orange under UV excitation (Page 9 lines 2-3).
Schmidt et al. lacks teaching a machine readable code comprised of a 2D data matrix. Schmidt et al. does state that the code “may be as simple or as complex as necessary to encode the desired information” (Page 5 lines 26-27). 
As stated previously, it would have been an obvious matter of design choice to include a machine readable code comprised of a 2D data matrix, since applicant has not disclosed that any selected type of code solves any stated problem or is for any particular purpose other than encoding the desired information, and the invention would perform equally well with any code type.
Response to Arguments
Applicant's arguments filed June 4th, 2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument that Schmidt et al. does not disclose a method for the entire lifecycle of a product, the Examiner would like to clarify that Schmidt et al. states “The present invention provides methods for sorting a plurality of recyclable or reusable plastic containers. According to the invention, a predetermined marking of fluorescent material is applied to an external or internal surface of the plastic container. This marking may be indicative of the container’s composition, contents, or previous use…The container may then be sorted according to fluorescent marking” (Page 3 lines 12-18), therefore teaching that a container may have a marking indicative of its previous use, such that the container is sorted according to that marking for the purpose of reuse, which encompasses an entire lifecycle of a product. 
Regarding the applicant’s argument that Schmidt et al. does not disclose a method that includes the exact code, the code shape, and the code color with different steps and sequences for capturing images and determining recovered data between the three possible features of the code, the Examiner would like to clarify that as Schmidt et al. states “markings preferable comprise discrete patterns or codes. The pattern or code may comprise numbers, letters, geometric shapes, bar codes or combinations thereof. The characteristic color of the fluorescent material may also comprise the particular pattern or code. Additionally, the marking may itself be a color or mixture of colors. According to the present invention, the marking may be as simple or complex as necessary to encode the desired information.” (Page 5 lines 22-27), it discloses a method that includes an exact code, code shape, and code color which are provided for determining of data between the possible features of the code. 
Regarding the applicant’s argument that Schmidt et al. does not disclose products with only remnant which may be correctly processed, the Examiner would like to clarify that Schmidt et al. states “the fluorescent markings are applied to substantially the entire outside surface of the container. In this case, even if the container is broken down or cut prior to recycling, every piece of the container would contain the necessary information required for recycling, reuse, or other processing” (Page 6 lines 13-18), wherein products which have been broken down or cut represent products with only remnant. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653                                                                                                                                                                                                        
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653